DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The instant application has priority to EP 2016762404, filed 4/1/2020.

Information Disclosure Statement
	The IDSs filed 10/18/21 have been considered and initialed copies of the PTO-1449s are enclosed.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
	There are 2 on page 31.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Regarding claim 11, the phrase "particularly" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
With respect to claim 12, the material in the parenthesis is not defining the material immediately before the parenthesis.  Therefore, the claim is confusing.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-23, 27-28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bacac et al WO 2019/086497 (priority to 11/1/2017) or Bacac et al US 20200392237 (priority to 11/1/2017) in view of [{Bruenker et al WO 2020/070041 (priority to 10/1/2018) or US 11242396 (priority to 10/1/2018) or US 20200190207 (priority to 10/1/2018)} or {Duerr et al WO 2020/070035 (priority to 10/1/2018) or US 20210292426 (priority to 10/1/2018)}] and Du et al WO 2015/153513.   
WO 2019/086497 is the PCT of US 20200392237 and all citations in the rejection will refer to the WO document.
 WO 2019/086497 is used as a reference with a date under 35 USC 102a1 and 102a2.
US 20200392237 is used as a reference with a date under 35 USC 102a2.
The Bruenker et al references (WO 2020/070041, US 11242396 and US 20200190207) are used as references with a date under 35 USC 102a2.  Since these are the in the same family of cases, all citations in the rejection will be refer to the WO document.
The Duerr et al references (WO 2020/070035 and US 20210292426) are used as references with a date under 35 USC 102a2.  Since these are the in the same family of cases, all citations in the rejection will be refer to the WO document.
The claims in the instant application are directed to bispecific molecules comprising at least two binding domains to OX40, a binding domain to FAP and a Fc regions composed of a first and second subunit capable of stable association.  The sequences correspond to clones as follows:
Clone 49B4--OX40 binding domain comprising a VH containing CDRs of SEQ ID NO. 27,28 and 29 and a VL containing CDRs of SEQ ID NOL. 30, 31 and 32 .
Clone CLC563--OX40 binding domain comprising a VH containing CDRs of SEQ ID NO. 35, 36 and 37 and a VL containing CDRs of SEQ ID NOL. 38, 39 and 40. 
Clone MOXR0916-- OX40 binding domain comprising a VH containing CDRs of SEQ ID NO. 43, 44 and 45 and a VL containing CDRs of SEQ ID NOL. 46, 47 and 48.
Clone 8H9-- OX40 binding domain comprises a VH containing CDRs of SEQ ID NO. 51, 52 and 53 and a VL containing CDRs of SEQ ID NOL. 54, 55 and 56. 
Clone 212--FAP binding domain and variants thereof comprising the sequences as per claim 1.
Bacac et al discloses bispecific molecules comprising binding domain to FAP and OX40 and the use of these bispecific molecules for the treatment of cancer and that they can be used in combination with other bispecific molecules comprising binding domains to CD3 (summary, pages 9-13, 53-58 and entire reference).  The clones for anti-FAP used is 28H1 and the clones used for anti-OX40 are 49B4, CLC-563 and 8H9 (which are the same clones as used in applicant’s claims and have the same sequences (pages 47-53 and 85-99 of WO document).  Figure 1 discloses a 4+1 bispecific molecule comprising a tetravalent binding to OX40 and a monovalent binding to FAP.   The bispecific molecules have an Fc region composed of a first and second subunit capable of stable association and wherein the Fc domain is IgG1Fc or IgG4 Fc and wherein the Fc domain can have L234A, L235A and P329G substitutions (pages 8 and 61-64).  The reference discloses polynucleotides encoding said bispecific molecules and recombinant methods of making said antibodies (pages 67-74).  The reference discloses compositions comprising said bispecific antibodies and methods of using them to treat cancer and the treatment can be in combination with anti-CD3 bispecific molecules (pages 75-84).  
The only difference between the reference and the instant invention is the anti-FAP antibody being from clone 212 and variants thereof, the OX40 sequence from clone MOXR0916 and the bispecific structures as per claims 13-17.
Bruenker et al discloses bispecific molecules comprising binding domains to FAP and CD40 wherein the FAP binding domain is from clone 212 and variants thereof (these have the same sequences as those of applicant’s clone 212, see pages 84-90 of WO document).   The bispecific molecule comprises at least one binding domain of CD40 and at least one to OX40 and Figure 1 exemplified a 2+1 combination, 2 CD40 and one FAP) (also see summary, pages 44-60, 66-67 and 90-97 and entire reference).  The bispecific molecule comprises a Fc comprising a first and second subunit capable of stable association and wherein the Fc domain is IgG1Fc or IgG4 Fc and wherein the Fc domain can have L234A, L235A and P329G substitutions (pages 9-10).  Pages 10-13 discloses applicant’s bispecific structures of claims 13-17.  The reference discloses polynucleotides encoding said bispecific molecules and recombinant methods of making said antibodies (pages 68-73).  The reference discloses compositions comprising said bispecific antibodies and methods of using them to treat cancer and the treatment can be in combination with other therapeutic agents (pages 74-83).  
Duerr et al discloses bispecific molecules comprising binding domains to FAP and CD40 wherein the FAP binding domain is from clone 212 and variants thereof (these have the same sequences as those of applicant’s clone 212, see pages 7-8, 73-78 of WO document).   The bispecific molecule comprises at least one binding domain of CD40 and at least one to OX40 and Figure 1 exemplified a 2+1 combination, 2 CD40 and one FAP) (also see summary, pages 40-50 and entire reference).  The bispecific molecule comprises a Fc comprising a first and second subunit capable of stable association and wherein the Fc domain is IgG1Fc or IgG4 Fc and wherein the Fc domain can have L234A, L235A and P329G substitutions (pages 50-55).  Pages 5-6 discloses applicant’s bispecific structures of claims 13-17.  The reference discloses polynucleotides encoding said bispecific molecules and recombinant methods of making said antibodies (pages 58-63).  The reference discloses compositions comprising said bispecific antibodies and methods of using them to treat cancer and the treatment can be in combination with other therapeutic agents (pages 64-72).  
Du et al discloses anti-OX40 antibodies and their use in the treatment of cancer.  The antibodies comprise CDRs of SEQ ID NO. 2-7 which are applicant’s SEQ ID NO. 43-48 respectively and VH of SEQ ID NO. 56 and VL of SEQ ID NO. 57 which are applicant VH and VL of SEQ ID NO. 49 and 50, respectively (summary, para. 432+ and entire reference).  The antibodies can be used in the formation of bispecific antibodies (para 266).  The reference also discloses polynucleotides encoding said bispecific molecules and recombinant methods of making said antibodies (para 294-300).  The reference discloses compositions comprising said bispecific antibodies and methods of using them to treat cancer and the treatment can be in combination with other therapeutic agents (para 338-429).   The reference also discloses that the anti9-OX40 antibodies can be used in combination treatments for cancers wherein the combination is with anti-CD3 bispecific molecules, such as blinatumomab (para 423).  
Since Bacac et al, Bruenker et al and Duerr et al  are directed to using bispecific molecules for the treatment of cancer and since the references use an FAP binding domain in the bispecific and since FAP clone 212 and its variants are known in the art (Bruenker et al or Duerr et al), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the FAP binding domain of Bruenker et al or Duerr et al as the FAP binding domain in Bacac et al with the expected benefit of treating cancer.  With respect to the use of OX40 clone MOXR0916 in the bispecific molecule, since the sequences of clone MOXR0916 are known and are used in the formation of bispecifics and used in the treatment of cancers (Du et al), it also would have been obvious to one of ordinary skill in the art to use the anti-OX40 clone of Du et al as the OX40 binding domain in Bacac et al, with the expected benefit of treating cancer.  With respect to the specific bispecific structures of claims 13-17, both Bruenker et al  and Duerr et al discloses the formation of these types of bispecific molecules.  Thus, after modifying Bacac et al with the FAP clone 212 and its variants, it also would have been obvious to form said bispecific structures in view of Bruenker et al or Duerr et al.



Claim(s) 1-23, 27-28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amann et al WO 2017/055398 or US 10526413 (priority to 10/2/2015) in view of [{Bruenker et al WO 2020/070041 (priority to 10/1/2018) or US 11242396 (priority to 10/1/2018) or US 20200190207 (priority to 10/1/2018)} or {Duerr et al WO 2020/070035 (priority to 10/1/2018) or US 20210292426 (priority to 10/1/2018)}] and Du et al WO 2015/153513.    
WO 2017/055398 and US 10526413 are from the same family and all citations made in the rejection will refer to the WO document.
US 10526413 is used as reference with a date under 35 USC 102a1 and 102a2.
The Bruenker et al references (WO 2020/070041, US 11242396 and US 20200190207) are used as references with a date under 35 USC 102a2.  Since these are the in the same family of cases, all citations in the rejection will be refer to the WO document.
The Duerr et al references (WO 2020/070035 and US 20210292426) are used as references with a date under 35 USC 102a2.  Since these are the in the same family of cases, all citations in the rejection will be refer to the WO document.
The claims in the instant application are directed to bispecific molecules comprising at least two binding domains to OX40, a binding domain to FAP and a Fc regions composed of a first and second subunit capable of stable association.  The sequences corresponds to the clones as follows: 
Clone 49B4--OX40 binding domain comprising a VH containing CDRs of SEQ ID NO. 27,28 and 29 and a VL containing CDRs of SEQ ID NOL. 30, 31 and 32 .
Clone CLC563--OX40 binding domain comprising a VH containing CDRs of SEQ ID NO. 35, 36 and 37 and a VL containing CDRs of SEQ ID NOL. 38, 39 and 40. 
Clone MOXR0916-- OX40 binding domain comprising a VH containing CDRs of SEQ ID NO. 43, 44 and 45 and a VL containing CDRs of SEQ ID NOL. 46, 47 and 48.
Clone 8H9-- OX40 binding domain comprises a VH containing CDRs of SEQ ID NO. 51, 52 and 53 and a VL containing CDRs of SEQ ID NOL. 54, 55 and 56. 
Clone 212--FAP binding domain and variants thereof comprising the sequences as per claim 1.
Amann et al discloses bispecific antibodies that bind OX40 and FAP for the treatment of cancer (summary, pages 57-62 and entire reference).  The OX40 clones used are clones 8H9, 49B4 and CLC-563 and these are the same sequences as claimed in the instant applications (see pages 99+ of the WO document).  Pages 66-71 disclose a 2+1 bispecific molecule comprising a bivalent binding to OX40 and a monovalent binding to FAP.   The bispecific molecules have an Fc region composed of a first and second subunit capable of stable association and wherein the Fc domain is IgG1Fc or IgG4 Fc and wherein the Fc domain can have L234A, L235A and P329G substitutions (pages 71-75).  The reference discloses polynucleotides encoding said bispecific molecules and recombinant methods of making said antibodies (pages 85-97).  The reference discloses compositions comprising said bispecific antibodies and methods of using them to treat cancer and the treatment can be in combination with other agents (pages 94-99).  
The only difference between the reference and the instant invention is the anti-FAP antibody being from clone 212 and variants thereof, the OX40 sequence from clone MOXR0916, the combination with anti-CD3 bispecific antibodies and the bispecific structures as per claims 13-17.
Bruenker et al discloses bispecific molecules comprising binding domains to FAP and CD40 wherein the FAP binding domain is from clone 212 and variants thereof (these have the same sequences as those of applicant’s clone 212, see pages 84-90 of WO document).   The bispecific molecule comprises at least one binding domain of CD40 and at least one to OX40 and Figure 1 exemplified a 2+1 combination, 2 CD40 and one FAP) (also see summary, pages 44-60, 66-67 and 90-97 and entire reference).  The bispecific molecule comprises a Fc comprising a first and second subunit capable of stable association and wherein the Fc domain is IgG1Fc or IgG4 Fc and wherein the Fc domain can have L234A, L235A and P329G substitutions (pages 9-10).  Pages 10-13 discloses applicant’s bispecific structures of claims 13-17.  The reference discloses polynucleotides encoding said bispecific molecules and recombinant methods of making said antibodies (pages 68-73).  The reference discloses compositions comprising said bispecific antibodies and methods of using them to treat cancer and the treatment can be in combination with other therapeutic agents (pages 74-83).  
Duerr et al discloses bispecific molecules comprising binding domains to FAP and CD40 wherein the FAP binding domain is from clone 212 and variants thereof (these have the same sequences as those of applicant’s clone 212, see pages 7-8, 73-78 of WO document).   The bispecific molecule comprises at least one binding domain of CD40 and at least one to OX40 and Figure 1 exemplified a 2+1 combination, 2 CD40 and one FAP) (also see summary, pages 40-50 and entire reference).  The bispecific molecule comprises a Fc comprising a first and second subunit capable of stable association and wherein the Fc domain is IgG1Fc or IgG4 Fc and wherein the Fc domain can have L234A, L235A and P329G substitutions (pages 50-55).  Pages 5-6 discloses applicant’s bispecific structures of claims 13-17.  The reference discloses polynucleotides encoding said bispecific molecules and recombinant methods of making said antibodies (pages 58-63).  The reference discloses compositions comprising said bispecific antibodies and methods of using them to treat cancer and the treatment can be in combination with other therapeutic agents (pages 64-72).  
Du et al discloses anti-OX40 antibodies and their use in the treatment of cancer.  The antibodies comprise CDRs of SEQ ID NO. 2-7 which are applicant’s SEQ ID NO. 43-48 respectively and VH of SEQ ID NO. 56 and VL of SEQ ID NO. 57 which are applicant VH and VL of SEQ ID NO. 49 and 50, respectively (summary, para. 432+ and entire reference).  The antibodies can be used in the formation of bispecific antibodies (para 266).  The reference also discloses polynucleotides encoding said bispecific molecules and recombinant methods of making said antibodies (para 294-300).  The reference discloses compositions comprising said bispecific antibodies and methods of using them to treat cancer and the treatment can be in combination with other therapeutic agents (para 338-429).   The reference also discloses that the anti-OX40 antibodies can be used in combination treatments for cancers wherein the combination is with anti-CD3 bispecific molecules, such as blinatumomab (para 423).  
Since Amann et al, Bruenker et al and Duerr et al  are directed to using bispecific molecules for the treatment of cancer and since both reference use an FAP binding domain in the bispecific and since FAP clone 212 and its variants are known in the art (Bruenker et al or Duerr et al), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the FAP binding domain of Bruenker et al or Duerr et al as the FAP binding domain in Amann et al with the expected benefit of treating cancer.  With respect to the use of OX40 clone MOXR0916 in the bispecific molecule, since the sequences of clone MOXR0916 are known and are used in the formation of bispecifics and used in the treatment of cancers (Du et al), it also would have been obvious to one of ordinary skill in the art to use the anti-OX40 clone of Du et al as the OX40 binding domain in Amann et al, with the expected benefit of treating cancer.  With respect to the specific bispecific structures of claims 13-17, both Bruenker et al and Duerr et al discloses the formation of these types of bispecific molecules.  Thus, after modifying Amann et al with the FAP clone 212 and its variants, it also would have been obvious to form said bispecific structures in view of Bruenker et al or Duerr et al.  The addition of additional agents, such as anti-CD3 bispecific molecules, such as blinatumomab, is also obvious because Amann et al discloses that the bispecific molecules can be combined with other agents and because Du et al discloses that cancer therapy using anti-OX40 antibodies/bispecific antibodies can be combined with anti-CD3 antibodies. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Nonstatutory double patenting over US 10,526,413 and issue of common ownership
Claims 1-8, 11-23, 27-28 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of Amann et al U.S. Patent No. 10,526,413 in view of [{Bruenker et al WO 2020/070041 (priority to 10/1/2018) or US 11242396 (priority to 10/1/2018) or US 20200190207 (priority to 10/1/2018)} or {Duerr et al WO 2020/070035 (priority to 10/1/2018) or US 20210292426 (priority to 10/1/2018)}] and Du et al WO 2015/153513.    
The Bruenker et al references (WO 2020/070041, US 11242396 and US 20200190207) are used as references with a date under 35 USC 102a2.  Since these are the in the same family of cases, all citations in the rejection will be refer to the WO document.
The Duerr et al references (WO 2020/070035 and US 20210292426) are used as references with a date under 35 USC 102a2.  Since these are the in the same family of cases, all citations in the rejection will be refer to the WO document.
The claims in the instant application are directed to bispecific molecules comprising at least two binding domains to OX40, a binding domain to FAP and a Fc Regions composed of a first and second subunit capable of stable association.  The sequences correspond to the clones as follows: 
Clone 8H9-- OX40 binding domain comprises a VH containing CDRs of SEQ ID NO. 51, 52 and 53 and a VL containing CDRs of SEQ ID NOL. 54, 55 and 56. 
Clone 212--FAP binding domain and variants thereof comprising the sequences as per claim 1.
Amann et al claims antibodies to OX40 which comprise a VH comprising CDRs of SEQ ID No. 2, 4 and 7 and a VL comprising CDRs of SEQ ID NO. 13, 16 and 20.  This are the same sequences that are in applicant’s clone 8H9.  In view of (MPEP 804(II)(B)(2)(a), fifth paragraph) the Examiner is permitted to look at the specification for the definition of “antibodies” and as per col. 23, lines 49-54 these include bispecific antibodies.  Thus, the claims are directed to bispecific antibodies comprising a VH comprising CDRs of SEQ ID No. 2, 4 and 7 and a VL comprising CDRs of SEQ ID NO. 13, 16 and 20.  The claims also claim that the Fc region is of the IgG1 subclass and have L234A, L235A and P329G substitutions.  The claims also state that the antibodies are used in pharmaceutical compositions.  In view of Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010), the Examiner is allowed to look at the specification of the patent to determine the use of the claimed compound.  The method in the patent discloses the use of the claimed patent compound in combination with other anti-cancer for the treatment of cancer (col. 77-81), which is the same in the instant application. 
	The only different between the claims and the instant set of claims is the FAP binding domain (clone 212 and its variants), the Fc bind IgG4, the polynucleotides and methods of making the bispecific molecule, the combination with anti-CD3 bispecific antibodies and the bispecific structures as per claims 13-17.
 Bruenker et al discloses bispecific molecules comprising binding domains to FAP and CD40 wherein the FAP binding domain is from clone 212 and variants thereof (these have the same sequences as those of applicant’s clone 212, see pages 84-90 of WO document).   The bispecific molecule comprises at least one binding domain of CD40 and at least one to OX40 and Figure 1 exemplified a 2+1 combination, 2 CD40 and one FAP) (also see summary, pages 44-60, 66-67 and 90-97 and entire reference).  The bispecific molecule comprises a Fc comprising a first and second subunit capable of stable association and wherein the Fc domain is IgG1Fc or IgG4 Fc and wherein the Fc domain can have L234A, L235A and P329G substitutions (pages 9-10).  Pages 10-13 discloses applicant’s bispecific structures of claims 13-17.  The reference discloses polynucleotides encoding said bispecific molecules and recombinant methods of making said antibodies (pages 68-73).  The reference discloses compositions comprising said bispecific antibodies and methods of using them to treat cancer and the treatment can be in combination with other therapeutic agents (pages 74-83).  
Duerr et al discloses bispecific molecules comprising binding domains to FAP and CD40 wherein the FAP binding domain is from clone 212 and variants thereof (these have the same sequences as those of applicant’s clone 212, see pages 7-8, 73-78 of WO document).   The bispecific molecule comprises at least one binding domain of CD40 and at least one to OX40 and Figure 1 exemplified a 2+1 combination, 2 CD40 and one FAP) (also see summary, pages 40-50 and entire reference).  The bispecific molecule comprises a Fc comprising a first and second subunit capable of stable association and wherein the Fc domain is IgG1Fc or IgG4 Fc and wherein the Fc domain can have L234A, L235A and P329G substitutions (pages 50-55).  Pages 5-6 discloses applicant’s bispecific structures of claims 13-17.  The reference discloses polynucleotides encoding said bispecific molecules and recombinant methods of making said antibodies (pages 58-63).  The reference discloses compositions comprising said bispecific antibodies and methods of using them to treat cancer and the treatment can be in combination with other therapeutic agents (pages 64-72).  
Du et al discloses anti-OX40 antibodies and their use in the treatment of cancer.  The antibodies comprise CDRs of SEQ ID NO. 2-7 which are applicant’s SEQ ID NO. 43-48 respectively and VH of SEQ ID NO. 56 and VL of SEQ ID NO. 57 which are applicant VH and VL of SEQ ID NO. 49 and 50, respectively (summary, para. 432+ and entire reference).  The antibodies can be used in the formation of bispecific antibodies (para 266).  The reference also discloses polynucleotides encoding said bispecific molecules and recombinant methods of making said antibodies (para 294-300).  The reference discloses compositions comprising said bispecific antibodies and methods of using them to treat cancer and the treatment can be in combination with other therapeutic agents (para 338-429).   The reference also discloses that the anti-OX40 antibodies can be used in combination treatments for cancers wherein the combination is with anti-CD3 bispecific molecules, such as blinatumomab (para 423).  
Since the claims of Amann et al encompass bispecific antibodies and are used for the treatment of cancer and since Bruenker et al and Duerr et al  are directed to using bispecific molecules for the treatment of cancer and since both reference use an FAP binding domain in the bispecific and since FAP clone 212 and its variants are known in the art (Bruenker et al or Duerr et al), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the FAP binding domain of Bruenker et al or Duerr et al as the FAP binding domain in Amann et al with the expected benefit of treating cancer.  With respect to the specific bispecific structures of claims 13-17, both Bruenker et al and Duerr et al discloses the formation of these types of bispecific molecules.  Thus, after modifying Amann et al with the FAP clone 212 and its variants, it also would have been obvious to form said bispecific structures in view of Bruenker et al or Duerr et al.  Since Bruenker et al and Duerr et al discloses the polynucleotides and recombinant methods for making the bispecific antibodies, the making of the bispecific is obvious.  Furthermore since Bruenker et al and Duerr et al discloses that Fc IgG1 and IgG4 can be used as the Fc region for the bispecific, the use of either Fc IgG is obvious. The addition of additional agents, such as anti-CD3 bispecific molecules, such as blinatumomab, is also obvious because Amann et al discloses that the bispecific molecules can be combined with other agents and because Du et al discloses that cancer therapy using anti-OX40 antibodies/bispecific antibodies can be combined with anti-CD3 antibodies. 
Claims 1-8, 11-23, 27-28 and 30 are directed to an invention not patentably distinct from claims 1-20 of commonly assigned US 10,526,413. Specifically, the reasons have been discussed above.
The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned US 10,526,413, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

Provisional Nonstatutory double patenting over 16860552
Claims 1-23, 27-28 and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-34 and 38 of copending Application No. 16/860,552 (Bacac et al) in view of [{Bruenker et al WO 2020/070041 (priority to 10/1/2018) or US 11242396 (priority to 10/1/2018) or US 20200190207 (priority to 10/1/2018)} or {Duerr et al WO 2020/070035 (priority to 10/1/2018) or US 20210292426 (priority to 10/1/2018)}].
This is a provisional nonstatutory double patenting rejection.
The Bruenker et al references (WO 2020/070041, US 11242396 and US 20200190207) are used as references with a date under 35 USC 102a2.  Since these are the in the same family of cases, all citations in the rejection will be refer to the WO document.
The Duerr et al references (WO 2020/070035 and US 20210292426) are used as references with a date under 35 USC 102a2.  Since these are the in the same family of cases, all citations in the rejection will be refer to the WO document.
The claims in the instant application are directed to bispecific molecules comprising at least two binding domains to OX40, a binding domain to FAP and a Fc Regions composed of a first and second subunit capable of stable association.  The sequences correspond to the clones as follows: 
Clone 49B4--OX40 binding domain comprising a VH containing CDRs of SEQ ID NO. 27,28 and 29 and a VL containing CDRs of SEQ ID NOL. 30, 31 and 32 .
Clone CLC563--OX40 binding domain comprising a VH containing CDRs of SEQ ID NO. 35, 36 and 37 and a VL containing CDRs of SEQ ID NOL. 38, 39 and 40. 
Clone 8H9-- OX40 binding domain comprises a VH containing CDRs of SEQ ID NO. 51, 52 and 53 and a VL containing CDRs of SEQ ID NOL. 54, 55 and 56. 
Clone 212--FAP binding domain and variants thereof comprising the sequences as per claim 1.
Bacac et al claims methods of treating cancer using a combination of bispecific OX40 antibodies and T cell activating anti-CD3 bispecific antibody wherein the OX40 bispecific comprises binding domains to FAP and OX40.  The binding domain for OX40  comprises sequences which correspond to clones CLC563, 8H9 and 49B4.  The Fc region contains amino acid substitutions that reduce binding to Fc receptor and/or effector function.  The claims are also directed to pharmaceutical compositions comprising said combination.
	The only different between the claims and the instant set of claims is the FAP binding domain (clone 212 and its variants), the polynucleotides and methods of making the bispecific molecule, the L234A, L235A and P329G substitutions, the Fc being IgG1 or IgG4 and the bispecific structures as per claims 13-17.
 Bruenker et al discloses bispecific molecules comprising binding domains to FAP and CD40 wherein the FAP binding domain is from clone 212 and variants thereof (these have the same sequences as those of applicant’s clone 212, see pages 84-90 of WO document).   The bispecific molecule comprises at least one binding domain of CD40 and at least one to OX40 and Figure 1 exemplified a 2+1 combination, 2 CD40 and one FAP) (also see summary, pages 44-60, 66-67 and 90-97 and entire reference).  The bispecific molecule comprises a Fc comprising a first and second subunit capable of stable association and wherein the Fc domain is IgG1Fc or IgG4 Fc and wherein the Fc domain can have L234A, L235A and P329G substitutions (pages 9-10).  Pages 10-13 discloses applicant’s bispecific structures of claims 13-17.  The reference discloses polynucleotides encoding said bispecific molecules and recombinant methods of making said antibodies (pages 68-73).  The reference discloses compositions comprising said bispecific antibodies and methods of using them to treat cancer and the treatment can be in combination with other therapeutic agents (pages 74-83).  
Duerr et al discloses bispecific molecules comprising binding domains to FAP and CD40 wherein the FAP binding domain is from clone 212 and variants thereof (these have the same sequences as those of applicant’s clone 212, see pages 7-8, 73-78 of WO document).   The bispecific molecule comprises at least one binding domain of CD40 and at least one to OX40 and Figure 1 exemplified a 2+1 combination, 2 CD40 and one FAP) (also see summary, pages 40-50 and entire reference).  The bispecific molecule comprises a Fc comprising a first and second subunit capable of stable association and wherein the Fc domain is IgG1Fc or IgG4 Fc and wherein the Fc domain can have L234A, L235A and P329G substitutions (pages 50-55).  Pages 5-6 discloses applicant’s bispecific structures of claims 13-17.  The reference discloses polynucleotides encoding said bispecific molecules and recombinant methods of making said antibodies (pages 58-63).  The reference discloses compositions comprising said bispecific antibodies and methods of using them to treat cancer and the treatment can be in combination with other therapeutic agents (pages 64-72).  
Since the claims of Bacac et al encompass bispecific antibodies and are used for the treatment of cancer and since Bruenker et al and Duerr et al  are directed to using bispecific molecules for the treatment of cancer and since both reference use an FAP binding domain in the bispecific and since FAP clone 212 and its variants are known in the art (Bruenker et al or Duerr et al), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the FAP binding domain of Bruenker et al or Duerr et al as the FAP binding domain in Bacac et al with the expected benefit of treating cancer.  With respect to the specific bispecific structures of claims 13-17, both Bruenker et al and Duerr et al discloses the formation of these types of bispecific molecules.  Thus, after modifying Bacac et al with the FAP clone 212 and its variants, it also would have been obvious to form said bispecific structures in view of Bruenker et al or Duerr et al.  Since Bruenker et al and Duerr et al discloses the polynucleotides and recombinant methods for making the bispecific antibodies, the making of the bispecific is obvious.  Furthermore, since Bruenker et al and Duerr et al discloses that Fc IgG1 and IgG4 can be used as the Fc region for the bispecific, the use of either Fc IgG is obvious. Furthermore, the pharmaceutical composition makes obvious the bispecific because the composition comprises the bispecific.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA J HUFF whose telephone number is (571)272-0834. The examiner can normally be reached M-Th 6:30am to 4pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sheela J. Huff/Primary Examiner, Art Unit 1643